DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted August 2, 2021 has been accepted and entered.  Claims 1-20 are cancelled.  No claims are amended.  New claims 21-40 are added.  Thus, claims 21-40 are examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Couture et al (US 9,917,133 B2).
Regarding claim 34, Couture et al discloses an electronic device comprising: a substrate assembly comprising: a carrier substrate (20), and a flexible substrate (34) coupled to the carrier substrate (See Fig. 2); and a transistor (42) over the substrate assembly (20)(34); and a first scintillator layer (46) over the one or more device elements (See Fig. 2)

    PNG
    media_image1.png
    311
    604
    media_image1.png
    Greyscale

	Regarding claim 35, Couture et al discloses further comprising one or more device elements (46)(44) over the transistor (42) (See Fig. 2).
	Regarding claim 36, Couture et al discloses wherein the scintillator layer (46) directly contacts the one or more device elements (44) (See Fig. 2).
Regarding claims 37, 39, Couture et al discloses wherein the first scintillator layer (46) comprises one or more first radiation absorbing materials and one or more first phosphorescent materials (12) (See Fig. 2).
Regarding claim 38, Couture et al discloses the one or more device elements comprise one or more photodetectors (44) (See Fig. 2 and col. 3, lines 22-27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (US 9,917,133 B2) in view of Fleischmann et al (US 2009/0166546 A1).
Regarding claim 40, Couture et al discloses all of the limitations of parent claim 34, as taught supra, however Couture et al is silent with regards to a monolithic integration, as claimed.  Fleischmann et al discloses an electronic device and method of manufacturing an electronic device, comprising: a first scintillator layer (2); a transistor (6) (integrated circuit) (See Fig. 1 and paragraph [0028]); and one or more device elements (5) over the transistor; wherein: the one or more device elements comprise a photodetector (See Fig. 1 and paragraph [0029]); and the first scintillator layer (2) is monolithically integrated with at least one of the transistor (5) or the one or more device elements (6) (See Fig. 1).  Thus, it would have been obvious to modify Couture et al with the teachings of Fleischmann et al monolithic integration, so as to increase rigidity with minimal cost.
Allowable Subject Matter
Claims 21-33 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art fails to disclose or reasonably suggest wherein an electronic device comprises a substrate assembly wherein the first scintillator layer is between the substrate assembly and the transistor, as claimed.   
Regarding independent claim 28, the prior art fails to disclose or reasonably suggest wherein an electronic device comprises a substrate assembly; and a transistor over the substrate assembly; wherein: the first scintillator layer directly contacts at least one of the substrate assembly or the transistor, as claimed.   
Claims 22-27 and 29-33 are allowable based on their dependency.
Ganguly et al – US 2020/0144314 discloses an electronic device comprising a substrate assembly comprising a carrier (102) and flexible substrate (102a) (paragraph [0044]); a photodiode (104) .

    PNG
    media_image2.png
    295
    543
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al – 2016/0027847 A1 – discloses an X-ray detector assembly includes a polymeric substrate having a lower surface and an upper surface, and an X-ray detector disposed on the upper surface of the substrate.  The X-ray detector includes a thin-film-transistor array disposed on the substrate, an organic photodiode disposed on the thin-film- transistor array, and a scintillator disposed on the organic photodiode. A metal barrier extends substantially over an upper surface of the scintillator, substantially over peripherally-extending edges of the scintillator, the organic photodiode, and the thin-film- transistor array, and substantially over the lower surface of the substrate.  

    PNG
    media_image3.png
    355
    618
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/